This 25th day of January, 2017, the Court having received and considered a Stipulation of Disbarment by Consent, jointly submitted by the Office of Disciplinary Counsel and Leo J. Ramunno, a member of the Bar of this Court ("Respondent"), pursuant to Rule 17(e) of the Delaware Lawyers' Rules of Disciplinary Procedure, and the Court having received and considered an Affidavit of Consent signed by Respondent consenting to the sanction of disbarment,
IT IS HEREBY ORDERED Respondent is disbarred as a member of the Bar of this Court.
IT IS FURTHER ORDERED Respondent shall cooperate in all respects with the Receiver appointed by the Court of Chancery, including providing the Receiver with all law office books and records.